DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of Application No. 15/323419 filed on 1/01/2017, which is a national stage entry of PCT/DE2015/000289, which in turn claims foreign priority under 35 U.S.C. 119(a)-(d) based on application DE10 2014 009 813.3 filed in Germany on 7/03/2014. Certified copy of the foreign priority document was filed in parent application 15/323419.
A certified English translation of the foreign application must be submitted in reply to this action if applicant wants to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference. See 37 CFR 41.154(b) and 41.202(e).

Information Disclosure Statement
The two information disclosure statements (IDSs) filed on 11/11/2020 are in compliance with the provisions of 37 C.F.R. 1.97. Thus, all references cited in these IDSs have been fully considered.
The specification has a list of references (pages 18-19), which is not a proper information disclosure statement. According to 37 CFR 1.98(b), a list of all patents, 

Drawings
The drawings are objected to because of a minor informality: non-English words in Figure 4’s legend. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: “Phytophtora infestans” (line 31, page 14; line 5, page 15) is a misspelling of “Phytophthora infestans” while “Pseudooeronospora cubensis” (line 9, page 15 and line 4, page 16) is a misspelling of “Pseudoperonospora cubensis”. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informality: “sp.” in line 4 is an abbreviation for “species”. It is proper to italicize the scientific name of a bacterial species, but not the word “species”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors considered when determining if there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). But MPEP § 2164.04 also states that although the analysis and conclusion of a lack of enablement are based on these factors and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.
The claimed invention is a method for prophylaxis of infection by Phytophthora infestans or Pseudomonas syringae in crops and ornamental plants comprising  spraying plants with an aqueous solution of a bacterial serine protease derived from Bacillus species. In an embodiment, the aqueous solution consists of a combination of bacterial serine proteases. The term “prophylaxis” is being interpreted to mean complete absence of pests or 0% degree of infestation.
Bacillus subtilis, for example, secretes phytosanitary metabolites and serves as plant growth-promoting rhizobacterium. Other biological plant protection agents include enzymes that provide protection against pathogenic fungi (p. 7, Specification). For instance, proteases have been utilized as pesticide against insects, bacteria, and fungi, and are obtained from various sources like plants, earthworm, and culture supernatant of a Bacillus fermented culture. However, using Bacillus-derived serine protease to prevent infection by P. infestans or P. syringae in crops and ornamental plants is not well-known in the art. Only Kim et al. (KR 1020100037576) was found to teach the use of Bacillus velezensis strain G341, the medium used for its cultivation (“culture fluid”), and extract of its culture fluid. The claimed invention is therefore unpredictable.
Applicant has no working examples that support prophylaxis of infection by P. infestans or P. syringae in crops and ornamental plants using an aqueous solution of Bacillus-derived serine protease. In Example 5 (p. 14, Specification), P. infestans-infected tomatoes that were treated with Protease III showed significantly reduced infestation (11-18% infestation) compared to the negative control (96% infestation) but not complete suppression of late blight (Table 3, p. 13 of Specification). In Example 9 (p. 17, Specification), Protease III treatment also did not result in complete eradication of P. syringae in tomatoes, with 103 CFU/leaf still remaining after 21 days of being inoculated (Figure 4). These results show that serine protease treatment decreases P. infestans or P. syringae, originated from Nocardiopsis. Applicant therefore does not have working examples that evaluated the inhibitory activity of a Bacillus-derived serine protease. It is crucial to experimentally test Bacillus-derived serine proteases because their efficiency to suppress infections differ from each other and from Nocardiopsis-derived serine protease. As illustrated in Table 5 (p. 16-17), the Nocardiopsis-derived Protease III exhibited 98.6% efficiency while Bacillus-derived Protease IV (“Alcalase”) and Protease VI (“Savinase”) showed 98.3% and 65.8% efficiency, respectively, when sprayed on plants with Pseudoperonospora cubensis. The effect of all Bacillus-derived serine protease on plants infected with P. infestans or P. syringae cannot be predicted.
There is no evidence demonstrating that a serine protease derived from a Bacillus species, or a combination of Bacillus-derived serine proteases, can effectively prevent P. infestans or P. syringae infection. Based on the unpredictability of the claimed invention and lack of representative working examples, claiming the use of all Bacillus serine protease is not enabling because, following the guidance presented therein, one cannot practice the claimed method without performing substantial experimentation. 
Hence, claims 1-8 are not enabled for prophylaxis of P. infestans or P. syringae infection in crops and ornamental plants using an aqueous solution of a Bacillus-derived serine proteases or a combination thereof at any amount. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 8 recites that the aqueous solution in the method of claim 1 “consist of a combination of bacterial serine proteases”. It is unclear if this limitation requires bacterial serine proteases from different Bacillus species, or from a Bacillus species and  from another species of bacteria. For the purpose of applying prior art, the limitation is being interpreted to mean the latter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kim et al. (Pub. No. KR 20100116562 A; English translation).
Kim et al. provides a Bacillus velezensis G341 strain, as well as a method of using said strain to control plant pathogen (Abstract, p. 1). Deposited under the accession number KCTC 11497BP, it inhibits the causal agents of plant diseases including Phytophthora infestans. The strain’s strong antagonistic activity therefore makes it useful for modulating plant diseases such as tomato late blight (Description, p. 8). 
The strain itself, the spore, the separated liquid medium in which the strain is cultured (referred to as “culture fluid”), or an extract of the culture fluid can be employed as the microbial agent for controlling a plant disease. Preferably, the extract of the culture fluid is obtained by extracting the culture fluid in ethyl acetate, butanol, water, or a mixture thereof. Moreover, a carrier can be added like water, white carbon, and kaolin. The microbial agent can be formulated with the carrier as a powder, pellet, granule, or solution (Description, p. 9).
To prevent the plant growth suppression caused by a plant disease, Kim et al. method’s comprises treating the surface of a plant, seed, soil, or combination thereof with the microbial agent. In an embodiment, B. velezensis G341 strain is formulated as a solution containing 1 x 106 to 1 x 109 cells/ml (Description, p. 9-10; claim 8).
et al. demonstrates that B. velezensis G341 strain produces a protease and a cellulase (Example 3, p. 12; Figure 3). In a working example, plants like tomato were sprayed with either the fluid medium of a B. velezensis G341 culture or a 10-fold diluted solution of the culture fluid in distilled water. The effects of said culture fluid and diluted culture fluid on plant diseases like P. infestans were evaluated in tomatoes cultivated at 25[Symbol font/0xB0]C for 2 days (Example 5, p. 14). Results show that both undiluted and diluted culture fluid inhibited tomato late blight by 97% and 89%, respectively (“TLB”, Table 3; original document attached). The culture fluid was found to comprise subtilisin (Example 9, p. 21; claim 4).
The method of Kim et al. reads on the instant application’s method as follows:
Regarding claim 1: treating the surface of a plant like tomato leaves or seed by spraying it with culture fluid of strain G341 culture is equivalent to the step “spraying plants with an aqueous solution of a bacterial serine protease”. The culture fluid being sprayed undiluted or diluted (in distilled water) and the embodiment of the carrier being water satisfy the requirement “aqueous solution”.
The culture fluid containing active materials produced by a G341 culture including subtilisin, which is a serine protease, and G341 being a strain of Bacillus velezensis fulfill “said bacterial serine protease is derived from Bacillus sp.”.
Treatment of a plant disease like tomato late blight by inhibiting the causal agent P. infestans meets the intended function “for prophylaxis of infections by P. infestans or P. syringae in crops and ornamental plants”
Regarding claim 3: spraying the leaves, which are exposed to air, is the same as “spraying aerial parts of the plants”.
.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kim et al. (Pub. No. KR 20100116562 A; English translation) as evidenced by BD (BD Tryptic Soy Broth (TSB) package insert; Becton Dickinson GmbH: Heidelberg, Germany; January 2014; pages 1-3).
Kim et al.’s teachings are set forth above and applied herein. 
The disclosed method is analogous to the claim below:
Regarding claim 4: the aqueous solution of a bacterial serine protease in the method of claim 1 is further required to be “applied at a pH of 4.0 to 8.0”.
The prior art is different from the instant claim in that it does not teach the pH of the subtilisin-containing culture medium.
Kim et al., however, teaches using Tryptic soy broth from Becton Dickinson to culture the B. velezensis G341 strain (Example 5, page 14). According to BD, the pH of Tryptic soy broth is about 7.3, wherein dibasic potassium phosphate acts as a buffer to control pH (p. 1). Thus, the culture medium sprayed on plants to inhibit plant pathogens has a pH of about 7.3, thereby satisfying “a pH of 4.0 to 8.0”.
Claim 4 is therefore anticipated by Kim et al. as evidenced by BD.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No. KR 20100116562 A; English translation) as evidenced by BD (BD Tryptic Soy Broth (TSB) package insert; Becton Dickinson GmbH: Heidelberg, Germany; January 2014; pages 1-3), in view of Ueda et al. (Pub. No. JP 2011177105 A).
The teachings of Kim et al. and BD are described previously and applied herein. Kim et al. anticipates claims 1 and 3-5 as evidenced by BD.
The method of Kim et al. is comparable to the following claim:

Kim et al. is different from the instant claim in that it does not teach the amount of subtilisin in the culture medium sprayed on infected plants. 
Nevertheless, Kim et al. shows that undiluted and diluted culture fluid exhibit antagonistic activities against various pathogenic microbes that cause plant diseases including P. infestans. It would be within the skill of a person in the art to determine the effective working concentrations through routine experimentation and optimization. Isolation of a protease from a biological source and determination of its effective amounts against a pathogenic microbe are known techniques in the art as substantiated by Ueda et al.. Ueda et al. teaches extracting and purifying a protease from earthworm (par. [0021]), characterizing the purified protease including optimum pH (par. [0034]-[0051]), and testing inhibitory activity of the protease against plant pathogens (par. [0055]-[0062]). In one example, different concentrations of the protease were assessed. The protease was found to inhibit cucumber mosaic virus by 86% and 42% when used at concentrations of about 23 [Symbol font/0x6D]g/ml and 9 [Symbol font/0x6D]g/ml, respectively. This example illustrates how an effective amount of enzyme can be found. Accordingly, one with ordinary skill in the art before the effective filing date of the claimed invention would have isolated an antimicrobial agent like subtilisin from the B. velezensis G341 culture medium and determined the working concentrations against plant pathogens like P. infestans as shown by Ueda et al.. By applying the known techniques of isolating an enzyme like a protease, it can be expected that the recited dosage of “0.001% to 1%” Bacillus serine protease would have been found via routine experimentation and optimization.
et al. as evidenced by BD, in view of Ueda et al..
Regarding claim 7: the aqueous solution in the method of claim 1 is further defined as “consists essentially of said bacterial serine protease”. The term “consists essentially of” limits a composition to only the recited component(s) and is open to unlisted components that do not materially affect the basic and novel characteristics of the invention. In this case, the prior art uses the culture fluid of a B. velezensis G341 culture, which contains active materials other than a serine protease.
Kim et al. differs from the instant claim in that it does not teach applying only the serine protease to the plant, seed, and/or soil.
But as discussed above, Ueda et al. teaches that isolation of a protease from a biological source is a known technique in the art. Since subtilisin has antimicrobial properties, and given that use of an isolated protease to suppress a plant pathogen is known in the art as shown by Ueda et al., it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to isolate subtilisin from Kim et al.’s B. velezensis G341 culture medium. The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Claim 7 is thus obvious over Kim et al. as evidenced by BD in view of Ueda et al..

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No. KR 20100116562 A; English translation) as evidenced by BD (BD Tryptic Soy Broth (TSB) package insert; Becton Dickinson GmbH: Heidelberg, Germany; January 2014; pages 1-3), in view of Von Maltzahn et al. (Pub. No. US 2017/0020138 A1).
Kim et al. and BD’s teachings are set forth previously and applied herein. Kim et al. is found to anticipate claims 1 and 3-5 as evidenced by BD.
The method of Kim et al. is similar to the claim below:
Regarding claim 6: the aqueous solution in the method of claim 1 is further specified as “formulated with adhesive and wetting agents as well as stabilizers”.
Kim et al. only teaches combining the strain, culture fluid, or culture fluid extract with a carrier.
Adhesives, wetting agents, and stabilizers are routinely added to compositions formulated for application on plants including crops. For example, Von Maltzahn et al. discloses endophytic microbes and agricultural formulations to confer benefits to agricultural plants like soybeans (par. [0009]). In some embodiments, a purified bacterial population of bacterial endophyte is mixed with agriculturally acceptable solid or liquid carrier like soil and water, wetting agents like nonionic surfactants (par. [0367]-[0368]), adhesive agents like alginate (par. [0370]-[0371]), and stabilizers like sugar alcohols (par. [0374]). Since Kim et al. teaches that B. velezensis G341 strain can be formulated with a carrier as a powder, pellet, granule, or solution, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed method by adding additives such as  KSR, 550 U.S. 398, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
Accordingly, claim 6 is obvious over Kim et al. as evidenced by BD, in view of Von Maltzahn et al..

Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No. KR 20100116562 A; English translation) as evidenced by BD (BD Tryptic Soy Broth (TSB) package insert; Becton Dickinson GmbH: Heidelberg, Germany; January 2014; pages 1-3), in view of Deinhammer et al. (Pub. No. US 2008/0248558 A1).
The teachings of Kim et al. and BD are described previously and applied herein. Kim et al. anticipates claims 1 and 3-5 as evidenced by BD.
The method of Kim et al. is comparable to the following claim:
Regarding claim 8: the aqueous solution in the method of claim 1 is further required to “consists of a combination of bacterial serine proteases”. As set forth above (see rejection under 35 U.S.C. 112(b)), this limitation is being interpreted to mean the aqueous solution being used consists of at least two serine proteases wherein one is derived from a Bacillus species and the other one is derived from another bacterial species.
et al. is different from the instant claim in that the culture fluid used only contains one Bacillus serine protease (i.e., subtilisin).
It is known in the art that bacterial serine proteases do not only originate from various Bacillus species but also from other microbes as substantiated by Deinhammer et al.. Deinhammer et al. teaches that serine proteases like subtilisin are produced by submerged fermentation of a strain of an alkalophilic species of Bacillus, a genetically modified Bacillus strain, and B. licheniformis, as well as Nocardiopsis species like N. natto and N. dassonvillei (par. [0048]-[0049]). A person with ordinary skill in the art before the effective filing date of the claimed invention would have used a serine protease derived from a Nocardiopsis species aside from B. velezensis G341’s subtilisin in Kim et al.’s method with reasonable expectation that the combination would facilitate inhibition of infection like P. infestans in crops and ornamental plants. Combining prior art elements according to known methods yields predictable results. Id.
Claim 8 is therefore obvious over Kim et al. as evidenced by BD, in view of Deinhammer et al..

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651